Per'Curiam.
This case is affirmed on the authority of Smith’s Executor v. Cockrell, 66 Ala. 64, and Grigg v. Swindal, at the present term.
It was held by a majority of the court, in those cases, that a purchaser, at sheriff’s sale under execution, of lands fraudulently conveyed by the judgment debtor, has a plain and adequate remedy at law by action of ejectment, and that he can not come into chancery, before acquiring possession at law, to obtain cancellation of the fraudulent conveyance, as a cloud on his title.
Under this principle, there was no error in the decree of the chancellor dismissing the bill of appellants, and said decree is affirmed.
Somerville, J., dissenting.